Citation Nr: 1708405	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  	14-36 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active duty service from May 1977 to June 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


REMAND

The record is incomplete as the following records have not been associated with the electronic record: service personnel records, to include any medical evaluation board reports; service psychiatric records; and VA outpatient treatment records from the Huntington, West Virginia, VA Medical Center (VAMC) dated from June 1977 to the present.  Such missing records must be obtained upon remand.  38 C.F.R. § 3.159 (2016).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must obtain all outstanding (a) VA treatment records pertinent to the claim, to include treatment records from the Huntington, West Virginia, VAMC dated from June 1977 to the present; (b) service personnel records, to include any medical evaluation board reports; and (c) service psychiatric records.  

All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. After completion of the above development, and any other development action that is deemed warranted, to include affording the Veteran a VA examination if deemed so necessary, the RO must readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at 

the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

